DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The examiner has carefully considered the applicant’s arguments of 9/28/2022 but does not find them persuasive. In response, the examiner makes two particular points:

(1) In a number of instances, the applicant attacks applied references individually. However, since the rejection is made under 35 USC 103 rather than 35 USC 102, it is not expected that every reference will have every limitation. Otherwise the rejection would have been made under anticipation. A obviousness combination where each reference teaches some, but not all, of the claimed limitations is a perfectly proper and acceptable rejection.

(2) Regarding the applicant’s contention that Gandaghar is not combinable with Pugh and Wildsmith because the latter two references are for contact lens while the former is for framed eyeglasses, the examiner disagrees.
First, glasses and contact lenses are both closely related ophthalmic products (and indeed it is not uncommon for a customer to order both at the same time.
Second, it seems fairly obvious to the examiner that once a product order is begun by scanning a product code, that the order can be further customized before finalizing and submitting. A system which can only order exact what was ordered before with no modification would be a lot less appealing to a customer than a system that allowed more flexibility.
Third, it is technically very easy, in an electronic order processing system, to permit customized changes to an order. The obviousness argument is helped with the modifications would be technically easy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 9 11-16, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh et al. (US 2013/0144743) in view of Wildsmith et al. (US 10,359,643) and Gangadhar (US 2014/0253707).

Pugh et al. (US 2013/0144743) teaches an optical code associated with a package of ophthalmic lenses. This code can be used to re-order lenses of the claimed type. 

Pugh et al. specifically teaches:
“[0010] Additionally, in some embodiments a bar code reader can be included to allow the scanning of the package in which the lenses are contained. Upon the scanning of the barcode in the packaging, the disinfecting unit can use a network to download data corresponding to those lenses. For example, data can include, the number of lenses included in package, the recommended length of time or wearing cycles the lenses can be used before replacement, origin and lot number for the lenses, prescription information, etc.”

Pugh et al. further teaches:
“[0049] Referring now to FIG. 4, a flowchart illustrates exemplary steps that may be used to implement additional aspects of the present invention. At 401, a processor board runs executable software to analyze previously stored data and determines an appropriate user message to be displayed. In some embodiments of the present invention, executable software analyzes, for example, the remaining life of the lens, the need for an appointment with an eye care practitioner, remaining lenses, ordering information and automated ordering, tracking of lenses using a barcode to ensure lenses are not counterfeit lenses, and recommendations of new products for the specific user.”

Thus Pugh et al. teaches an optical code associated with a package of ophthalmic lenses. This code can be used to re-order lenses of the claimed type. Pugh et al. does not disclose that the optical code is on the lenses themselves.

Pugh et al. does not disclose that the optical code is on the lenses themselves.
Wildsmith et al. (US 10,359,643) teaches the use of optical codes directly on ophthalmic lens.
Wildsmith teaches (see figure 4 for instance) that there can be indicia directly on an optical lens used for eyesight/vision correction. This indicia can be (claim 22 of Wildsmith et al.) a barcode. From column 6 of Wildsmith et al.: “Although the illustrated marking is numerical, non-numerical markings such as bar codes, data matrices and the like are lens features that can also be integrated into a lens using the methods described herein, or any combination of such markings.”

In view of Wildsmith et al. it would have been obvious that optical codes can be made directly on the lenses rather than lens packaging, for the motivation that, at time of re-ordering, the identifying code is easy to find (since a user is likely to have the current lenses with them, perhaps wearing them). By contrast, a code on packaging may not be as useful because packaging may be quickly lost or discarded.

Lacking in Pugh/Wildsmith is a teaching of other additional features that may be added to/factored into the optical article ordering system.

Gangadhar teaches (see notably figure 1) that a computerized order for eyewear includes as input both prescription information and eyeglass frame information, and both the prescription information (which can come from identifying indicia on an ophthalmic lens according to Wildsmith) are together sent to an automated system that orders a new optical article on the basis of both of these data elements.
The motivation for supplying this information is to meet customer desires for custom eyewear, and not merely the lenses themselves.

 The examiner notes that the various dependent claims are similarly rendered obvious by this combination of references. Pugh et al. and Gangadhar both teach custom-made optical articles that are automatically ordered, and the dependent claims recite basic aspects of this.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876